DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 14, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gruver (US 20160282468)

	Regarding claim 1, Gruver teaches an autonomous vehicle, comprising: a vertically stacked lidar assembly of the autonomous vehicle, (Gruver, see fig 1B that depicts a vertically stacked lidar assembly, see Gruver [0033] “the second LIDAR may be positioned adjacent to the first LIDAR at the top side of the vehicle”.) comprising: a first lidar sensor system configured to spin about an axis; (Gruver [0059] “the positioning of the first LIDAR 120 in the sensor unit 102 at the top side of the vehicle 100 allows the first LIDAR 120 to scan all directions around the vehicle 100 by rotating about a substantially vertical axis 170”.) and a second lidar sensor system configured to spin about the axis; (Gruver [0059] “the second LIDAR 122 may also be steerable to adjust a viewing direction of the second LIDAR 122 to any direction around the vehicle 100 in line with the discussion”.) wherein the first lidar sensor system is vertically stacked above the second lidar sensor system, (Gruver, see fig. 1B depicting first lidar system 120 that is stacked above second lidar system 122) and wherein the first lidar sensor system and the second lidar sensor system are coaxially aligned. (Gruver [0059] “the positioning of the first LIDAR 120 in the sensor unit 102 at the top side of the vehicle 100 allows the first LIDAR 120 to scan all directions around the vehicle 100 by rotating about a substantially vertical axis 170. Similarly, for example, the arrows 146 and 148 illustrate light pulses emitted by the second LIDAR 122 of FIG. 1B at the ends of the vertical FOV of the second LIDAR 122”. The first and second lidars may be coaxially aligned.)

	Regarding claim 2, Gruver teaches the autonomous vehicle of claim 1, further comprising: a roof; wherein the vertically stacked lidar assembly is mounted on the roof of the autonomous vehicle. (Gruver [0033] “the second LIDAR may be positioned adjacent to the first LIDAR at the top side of the vehicle”. This describes a scenario where the lidar assembly is mounted on the roof or top of a vehicle. See Gruver, fig 1A that depicts item 102 located on the roof the vehicle.)

	Regarding claim 3, Gruver teaches the autonomous vehicle of claim 1, wherein a spin rate of the first lidar sensor system differs from a spin rate of the second lidar sensor system. (Gruver [0033] “Additionally or alternatively, in some examples, the second LIDAR may have a lower refresh rate than the refresh rate of the first LIDAR”. This implies the first lidar spin rate may differ from the second lidar spin rate. Also, see Gruver [0042] “one or more of the sensor units 102-110 may include one or more movable mounts on which the sensors may be movably mounted. The movable mount may include, for example, a rotating platform”. The first and second lidar may have the same or different rotating platforms which would allow for differing spin rates.)

	Regarding claim 4, Gruver teaches the autonomous vehicle of claim 1, wherein the first lidar sensor system and the second lidar sensor system spin at a common spin rate. (Gruver [0042] “one or more of the sensor units 102-110 may include one or more movable mounts on which the sensors may be movably mounted. The movable mount may include, for example, a rotating platform”. The first and second lidar may employ the same rotating platform which would allow for a common spin rate.)

	Regarding claim 6, Gruver teaches the autonomous vehicle of claim 1, wherein the first lidar sensor system and the second lidar sensor system have differing angular ranges in an elevation direction. (Gruver [0042] “Sensors mounted on the tilting platform could be tilted within a given range of angles and/or azimuths so that the sensors may obtain information from a variety of angles”.)

Regarding claim 7, Gruver teaches the autonomous vehicle of claim 1, wherein the first lidar sensor system and the second lidar sensor system are configured to spin independently of each other about the axis. (Gruver [0043] “one or more of the sensor units 102-110 may include one or more actuators configured to adjust the position and/or orientation of sensors in the sensor unit by moving the sensors and/or movable mounts”. This teaches the first and second lidar systems may possibly have independent actuators on the movable mounts allowing the first and second lidar to spin independently of each other.)

Regarding claim 8, Gruver teaches the autonomous vehicle of claim 1, further comprising: a computing system, comprising: a processor; and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising: controlling the first lidar sensor system to spin at a first spin rate; and controlling the second lidar sensor system to spin at a second spin rate. (Gruver [0115] “each block may represent a module, a segment, a portion of a manufacturing or operation process, or a portion of program code, which includes one or more instructions executable by a processor for implementing specific logical functions or steps in the process. The program code may be stored on any type of computer readable medium, for example, such as a storage device including a disk or hard drive. The computer readable medium may include non-transitory computer readable medium, for example, such as computer-readable media that stores data for short periods of time like register memory, processor cache and Random Access Memory (RAM)”. See also Gruver, see fig. 5 that depicts operation at a spin rate based on the first lidar and operation at another spin rate based on a second lidar.)

Regarding claim 14, Gruver teaches a method of operating a vertically stacked lidar assembly of an autonomous vehicle, (Gruver, see fig. 5 that depicts a method for operating a vertically stacked lidar assembly. See also Gruver, see fig 1B that depicts a vertically stacked lidar assembly) comprising: controlling a first lidar sensor system of the vertically stacked lidar assembly to spin at a first spin rate; and controlling a second lidar sensor system of the vertically stacked lidar assembly to spin at a differing, second spin rate, (Gruver [0060] “the sensor unit 102 (including the first LIDAR 120 and/or the second LIDAR 122) may scan for objects in the environment of the vehicle 100 in any direction around the vehicle 100 (e.g., by rotating, etc.), but may be less suitable for scanning the environment for objects in close proximity to the vehicle 100. See also Gruver [0047] “the second LIDAR 122 may have a lower refresh rate than the first LIDAR 120. This teaches where the spin rate between the first and second lidar may differ.) wherein the first lidar sensor system is vertically stacked above the second lidar sensor system, (Gruver [0033] “the second LIDAR may be positioned adjacent to the first LIDAR at the top side of the vehicle”.)  and wherein the first lidar sensor system and the second lidar sensor system are coaxially aligned.. See also Gruver [0046] “In some examples, the first LIDAR 120 may be configured to scan an environment around the vehicle 100 by rotating about an axis, see also Gruver [0047] “For instance, the second LIDAR 122 may be configured to rotate (horizontally) for less than a complete rotation about a similar axis”)

Regarding claim 16, Gruver teaches the method of claim 14, further comprising: responsive to failure of one of the first lidar sensor system or the second lidar sensor system, utilizing sensor data from the other one of the first lidar sensor system or the second lidar sensor system to continue operation of the autonomous vehicle. (Gruver [0035] “In some examples, the various positions and configurations of the multiple LIDARs may facilitate autonomous operation of the vehicle. By way of example, the vehicle may track moving objects in the environment using the combination of LIDARs”. It is described that the vehicle may use a combination of the first lidar and second lidar. See also Gruver [0032] “the first LIDAR and, in turn, the range of distances to objects that can be properly detected and/or identified by the first LIDAR. Thus, for example, the first LIDAR may be suitable for object detection and identification within a medium range of distances, see also Gruver [0033] “In turn, for example, the narrower FOV and/or the lower refresh rate may allow the second LIDAR to have a higher resolution than the first LIDAR. Thus, in some examples, the second LIDAR may be suitable for detection and/or identification of objects within a long range of distances”. The refresh rate and resolution differences between the first and second lidar allow optimum efficiency when used in combination for medium and long range detection, but in the event of a failure, then one of the lidar systems between the first and second would be relied upon entirely for detection. See also Gruver [0030] “a combination of the LIDAR functionalities described above can be beneficial for effective accident avoidance and/or autonomous operation”.)

Regarding claim 17, Gruver teaches a vertically stacked lidar assembly for an autonomous vehicle, comprising: a first lidar sensor system configured to spin about an axis; and a second lidar sensor system configured to spin about the axis; wherein the first lidar sensor system is vertically stacked above the second lidar sensor system, and wherein the first lidar sensor system and the second lidar sensor system are coaxially aligned. (Gruver [0060] “the sensor unit 102 (including the first LIDAR 120 and/or the second LIDAR 122) may scan for objects in the environment of the vehicle 100 in any direction around the vehicle 100 (e.g., by rotating, etc.), but may be less suitable for scanning the environment for objects in close proximity to the vehicle 100. See also Gruver [0047] “the second LIDAR 122 may have a lower refresh rate than the first LIDAR 120. This teaches where the spin rate between the first and second lidar may differ.) wherein the first lidar sensor system is vertically stacked above the second lidar sensor system, (Gruver [0033] “the second LIDAR may be positioned adjacent to the first LIDAR at the top side of the vehicle”.)  and wherein the first lidar sensor system and the second lidar sensor system are coaxially aligned.. See also Gruver [0046] “In some examples, the first LIDAR 120 may be configured to scan an environment around the vehicle 100 by rotating about an axis, see also Gruver [0047] “For instance, the second LIDAR 122 may be configured to rotate (horizontally) for less than a complete rotation about a similar axis”)


Regarding claim 18, Gruver teaches the vertically stacked lidar assembly of claim 17, wherein a spin rate of the first lidar sensor system differs from a spin rate of the second lidar sensor system. (Gruver [0060] “the sensor unit 102 (including the first LIDAR 120 and/or the second LIDAR 122) may scan for objects in the environment of the vehicle 100 in any direction around the vehicle 100 (e.g., by rotating, etc.), but may be less suitable for scanning the environment for objects in close proximity to the vehicle 100. See also Gruver [0047] “the second LIDAR 122 may have a lower refresh rate than the first LIDAR 120. This teaches where the spin rate between the first and second lidar may differ.)

Regarding claim 19, Gruver teaches the vertically stacked lidar assembly of claim 18, wherein an update rate of the first lidar sensor system differs from an update rate of the second lidar sensor system. (Gruver [0047] “the second LIDAR 122 may have a lower refresh rate than the first LIDAR 120. This teaches where the update rate between the first and second lidar may differ. See Gruver [0046-0047] “the first LIDAR 120 may have a refresh rate of 10 Hz, the second LIDAR 122 may have a refresh rate of 4 Hz.)


Regarding claim 20, Gruver teaches the vertically stacked lidar assembly of claim 18, wherein a density of points in a 3D point cloud generated by the first lidar sensor system differs from a density of points in a 3D point cloud generated by the second lidar sensor system. (Gruver [0046] “the first LIDAR 120 may have a 360° (horizontal)×20° (vertical) FOV of the environment. In this embodiment, the 3D map may have sufficient resolution to detect or identify objects within a medium range of 100 meters from the vehicle 100, for example. However, other configurations”. This in in regards to the first lidar, and see Gruver [0047] “the 3D map determined based on the data from the second LIDAR 122 may have an angular resolution of 0.1° (horizontal)×0.03° (vertical), thereby allowing detection/identification of objects within a long range of 300 meters to the vehicle 100”. This is in regards to the second lidar. Emphasize is also made to the point that other configurations are possible, this teaches the point that the 3D point cloud generated by the first lidar which is more specific to a medium range differs from the second lidar 3D point generated cloud which is more specific to a long range.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gruver (US 20160282468) in view of Boehmke (US 20170168146)

Regarding claim 5, Gruver teaches the autonomous vehicle of claim 1, but does not specifically teach wherein at least one of a spin rate of the first lidar sensor system or a spin rate of the second lidar sensor system is dynamically adjusted over time.

However, Boehmke discloses a LIDAR sensor controller that can execute sensor configuration logic to adjust one or more of the plurality of configurable parameters in response to AV feedback from a control system. The system discloses wherein at least one of a spin rate of the first lidar sensor system or a spin rate of the second lidar sensor system is dynamically adjusted over time. (Boehmke [0013] “the LIDAR sensor system can include components having adjustable parameters, such as a rotational motor that can be adjusted to control a scan rate or horizontal sweep rate of the beam pattern, and mirror actuators that can be adjusted to control the vertical field of view or vertical sweep of the beam pattern. Each of these components can be dynamically adjusted by the LIDAR configuration system in response to the feedback from the AV. See also Boehmke [0032] “The LIDAR configuration module 135 can respond to the AV feedback data 123 by adjusting one or more adjustable parameters of the LIDAR sensor 105. For example, the LIDAR configuration module 135 can generate configuration commands 138 in response to the AV feedback data 123 to adjust a rotational parameter 109 of the LIDAR sensor 105 (e.g., the rotational speed of the motor). This teaches the adjustment of the spin rate of the lidar sensor system.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Gruver with the learnings from Boehmke to provide the LIDAR system with a method to control adjustable parameters of the LIDAR sensor based on the received data while the vehicle travels on a road. This increases the efficiency of the LIDAR system as received data is used to allow for improved performance of the system.

Regarding claim 9, Gruver teaches the autonomous vehicle of claim 8, but does not specifically teach wherein at least one of the first spin rate or the second spin rate is controlled based on a geographic location of the autonomous vehicle.

However, Boehmke discloses a LIDAR sensor controller that can execute sensor configuration logic to adjust one or more of the plurality of configurable parameters in response to AV feedback from a control system. The system discloses wherein at least one of the first spin rate or the second spin rate is controlled based on a geographic location of the autonomous vehicle. (Boehmke, see fig. 4 that depicts a method of configuring the LIDAR sensor, see Boehmke [0011] “The feedback data provided to the LIDAR configuration system can include a current speed of the AV, road conditions (e.g., type of road, road wetness, potholes, etc.), weather conditions (e.g., whether precipitation is detected), traffic conditions, pedestrian activity, road geometry (e.g., advance knowledge of road curves, gradients, etc. using a map or sensor data from the LIDAR itself) driving parameters (e.g., a turn rate, acceleration and/or braking of the AV), and the like”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Gruver with the learnings from Boehmke to provide the LIDAR system with a method to control adjustable parameters of the LIDAR sensor based on the received data while the vehicle travels on a road. This increases the efficiency of the LIDAR system as received data is used to allow for improved performance of the system.

Regarding claim 10, Gruver as modified by Boehmke teaches the autonomous vehicle of claim 8, wherein at least one of the first spin rate or the second spin rate is controlled based on time of day of operation of the autonomous vehicle. (Boehmke, see fig. 4 that depicts a method of configuring the LIDAR sensor, see Boehmke [0011] “The feedback data provided to the LIDAR configuration system can include a current speed of the AV, road conditions (e.g., type of road, road wetness, potholes, etc.), weather conditions (e.g., whether precipitation is detected), traffic conditions, pedestrian activity, road geometry (e.g., advance knowledge of road curves, gradients, etc. using a map or sensor data from the LIDAR itself) driving parameters (e.g., a turn rate, acceleration and/or braking of the AV), and the like”.)

Regarding claim 11, Gruver teaches the autonomous vehicle of claim 8, wherein at least one of the first spin rate or the second spin rate is controlled based on weather conditions in an environment of the autonomous vehicle. (Boehmke, see fig. 4 that depicts a method of configuring the LIDAR sensor, see Boehmke [0011] “The feedback data provided to the LIDAR configuration system can include a current speed of the AV, road conditions (e.g., type of road, road wetness, potholes, etc.), weather conditions (e.g., whether precipitation is detected), traffic conditions, pedestrian activity, road geometry (e.g., advance knowledge of road curves, gradients, etc. using a map or sensor data from the LIDAR itself) driving parameters (e.g., a turn rate, acceleration and/or braking of the AV), and the like”.)

Regarding claim 12, Gruver teaches the autonomous vehicle of claim 8, wherein at least one of the first spin rate or the second spin rate is controlled based on proximity of the autonomous vehicle to a nearby object in an environment. (Boehmke, see fig. 4 that depicts a method of configuring the LIDAR sensor, see Boehmke [0011] “The feedback data provided to the LIDAR configuration system can include a current speed of the AV, road conditions (e.g., type of road, road wetness, potholes, etc.), weather conditions (e.g., whether precipitation is detected), traffic conditions, pedestrian activity, road geometry (e.g., advance knowledge of road curves, gradients, etc. using a map or sensor data from the LIDAR itself) driving parameters (e.g., a turn rate, acceleration and/or braking of the AV), and the like”.)

Regarding claim 13, Gruver teaches the autonomous vehicle of claim 8, wherein at least one of the first spin rate or the second spin rate is controlled based on one or more of velocity of the autonomous vehicle or acceleration of the autonomous vehicle. (Boehmke, see fig. 4 that depicts a method of configuring the LIDAR sensor, see Boehmke [0011] “The feedback data provided to the LIDAR configuration system can include a current speed of the AV, road conditions (e.g., type of road, road wetness, potholes, etc.), weather conditions (e.g., whether precipitation is detected), traffic conditions, pedestrian activity, road geometry (e.g., advance knowledge of road curves, gradients, etc. using a map or sensor data from the LIDAR itself) driving parameters (e.g., a turn rate, acceleration and/or braking of the AV), and the like”.)

Regarding claim 15, Gruver teaches the method of claim 14, but does not specifically teach wherein: the first lidar sensor system is controlled to spin at the first spin rate based on at least one of a geographic location of the autonomous vehicle, time of day of operation of the autonomous vehicle, weather conditions in an environment of the autonomous vehicle, proximity of the autonomous vehicle to a nearby object in the environment, velocity of the autonomous vehicle, or acceleration of the autonomous vehicle; and the second lidar sensor system is controlled to spin at the second spin rate based on at least one of the geographic location of the autonomous vehicle, the time of day of operation of the autonomous vehicle, the weather conditions in the environment of the autonomous vehicle, the proximity of the autonomous vehicle to the nearby object in the environment, the velocity of the autonomous vehicle, or the acceleration of the autonomous vehicle. 

However, Boehmke discloses a LIDAR sensor controller that can execute sensor configuration logic to adjust one or more of the plurality of configurable parameters in response to AV feedback from a control system. The system discloses wherein: the first lidar sensor system is controlled to spin at the first spin rate based on at least one of a geographic location of the autonomous vehicle, time of day of operation of the autonomous vehicle, weather conditions in an environment of the autonomous vehicle, proximity of the autonomous vehicle to a nearby object in the environment, velocity of the autonomous vehicle, or acceleration of the autonomous vehicle; and the second lidar sensor system is controlled to spin at the second spin rate based on at least one of the geographic location of the autonomous vehicle, the time of day of operation of the autonomous vehicle, the weather conditions in the environment of the autonomous vehicle, the proximity of the autonomous vehicle to the nearby object in the environment, the velocity of the autonomous vehicle, or the acceleration of the autonomous vehicle. (Boehmke, see fig. 4 that depicts a method of configuring the LIDAR sensor, see Boehmke [0011] “The feedback data provided to the LIDAR configuration system can include a current speed of the AV, road conditions (e.g., type of road, road wetness, potholes, etc.), weather conditions (e.g., whether precipitation is detected), traffic conditions, pedestrian activity, road geometry (e.g., advance knowledge of road curves, gradients, etc. using a map or sensor data from the LIDAR itself) driving parameters (e.g., a turn rate, acceleration and/or braking of the AV), and the like”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Gruver with the learnings from Boehmke to provide the LIDAR system with a method to control adjustable parameters of the LIDAR sensor based on the received data while the vehicle travels on a road. This increases the efficiency of the LIDAR system as received data is used to allow for improved performance of the system.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a vertically stacked lidar assembly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661